Citation Nr: 0711675	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  98-05 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine, to include consideration as being secondary to a 
service-connected lumbar strain with myositis.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty for training from July to 
December 1986 and from April 21, 1997, to May 2, 1997.  He 
also had inactive duty training in December 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1997 by 
the Department of Veterans Affairs (VA) San Juan regional 
office (RO).  In a decision of April 2003, the Board granted 
service connection for a lumbar strain with myositis, but 
denied service connection for degenerative joint and disc 
disease of the lumbosacral spine.  

The veteran then appeal to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2004, the Court 
granted a joint motion to vacate the Board's decision and 
remand for additional development and readjudication.  The 
Court left intact the portion of the Board's decision which 
granted service connection for a lumbar strain with myositis.  

In November 2005, the Board remanded the case for further 
development.  The case has now been returned to the Board for 
further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Recently, the regulation was revised to incorporate 
the Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a 
part of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level 
of severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level. 

In the Board's remand of November 2005, the Board requested 
that the veteran be afforded a disability evaluation 
examination, and that the examiner provide a medical opinion 
with respect to whether the veteran's in-service back strain 
or his service connective lumbar strain with myositis caused 
or aggravated disability due degenerative joint and disc 
disease.  Significantly, however, the October 2006 VA 
examination report contains an opinion which erroneously 
reverses the question.  The examiner stated the veteran's 
service-connected lumbar strain was not caused by or the 
result of his degenerative joint disease and disc disease.  
This opinion does not address the crucial question in this 
case, namely whether the service-connected disability (the 
lumbar strain with myositis) caused or aggravated the 
nonservice-connected disability (the degenerative joint 
disease and disc disease).  In light of this error, the Board 
concludes that an addendum must be obtained which address the 
proper question.  

The Board also notes that a duty to assist notification 
letter which was provided by the RO in November 2005 included 
an attachment which discussed what the evidence must show to 
establish direct service connection; however, the letter did 
not include an insert which addresses what the evidence must 
show in cases where the claim is based on secondary service 
connection.  The Board notes that a different attachment has 
been created to address such claims.  See Veterans Benefits 
Administration Fast Letter 04-17 (August 12, 2004).  

That attachment has been reviewed by the Office of General 
Counsel, the Board of Veterans' Appeals, and the Compensation 
and Pension Service, and these parties have jointly concurred 
on the specific language contained in the attachment.  It has 
been agreed that the language is legally sufficient and 
consistent with Department policy.  The notice with all its 
enclosures must be of record to document the VA's compliance 
with its statutory Title 38 § 5103(a) VCAA notice 
responsibility.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a 
duty-to assist notification letter which 
includes the enclosure which discusses 
what the evidence must show to establish 
secondary service connection.  

2.  The RO should provide the claims file 
and a copy of this remand to the examiner 
who conducted the spine examination in 
October 2006 and request that he provide 
an addendum which addresses the question 
of whether the veteran's service 
connected lumbar strain with myositis 
caused or aggravated the veteran's 
degenerative joint and disc disease of 
the spine.  

3.  Thereafter, the RO should review the 
examination report addendum to ensure 
that it is in compliance with the terms 
of this remand.  If not, the report 
should be returned to the examiner for 
correction of any deficiency.  Where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




